Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  W/m.K may have been intended to be written as W/m·K.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "high strength" in claims 1, 2, 3, and 7 is a relative term which renders the claim indefinite.  The term "high strength" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  High strength does not appear to have a commonly accepted meaning in the art and w.

The term "excellent" in claims 1, 3, and 7 is a relative term which renders the claim indefinite.  The term "excellent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While all alloys must have some level of corrosion resistance and thermal conductivity, it is not clear what constitutes an “excellent” level of corrosion resistance and thermal conductivity as this is not a term that has a specific meaning in the art and it is neither defined by the specification nor the claims. While claim 2 defines a specific thermal conductivity for the aluminum alloy of claim 1, it is not clear that this is tied to being an “excellent” level of thermal conductivity nor is there any clear definition of what would constitute “excellent” corrosion resistance. Claims 2, 4-6, and 8-9 are rejected as they depend from claims 1, 3, and 7 and do not solve the above issues.

Claims 3-6 recite the limitation "the mixture" in the fourth, fifth and sixth steps of claim 3 as well as in line 2 of claim 4, lines 3 and 4 of claim 5, and line 3 of claim 6.  There is insufficient antecedent basis for this limitation in the claim. While claim 3 creates an implied sequence of steps, there are multiple mixtures in claim 3 (“a mixture resulting from the third step” “the mixture of the fourth step” etc.) making it unclear which mixture is referenced by the use of the phrasing “the mixture”. While this might have been clear given the sequence of steps in claim 3, “the mixture” in claim 4 appears to be referring to all of the different mixtures resulting from the various steps in claim 3. Thus, this makes the use of “the mixture” unclear as it could be referring to the immediately preceding recitation of a mixture or all of the mixtures as implied in claim 4. 

Claim 4 recites the limitation “correcting components” in line 2 and it is not clear what is meant by this term. While the specification notes on page 12, lines 10-11 that “based on the results of the analysis, one or more of the materials are further added, if necessary” it is not clear whether this is the only interpretation of what constitutes “correcting components”. It is unclear in what other ways the components could be “corrected”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo et al. (JP2016-132786 with provided Espacenet machine translation) hereinafter Okubo.
As to claims 1 and 2, Okubo discloses the composition in comparison to the claim limitations in the table below.
Element
Claim 1 limitation
Claim 1 of Okubo
Si
5 to 7 wt%
6.5 to 7.5%
Fe
0.1 to 1.0 wt%
1.0% or less
Mg
0.1 to 3.0 wt%
0.25 to 0.45%
Ni
0.1 to 1.0 wt%
1.0% or less
Ti
0.15 to 0.45 wt%
1.0% or less
Sn
1.0 to 3.0 wt%
1.0% or less
Aluminum
remainder
balance


	The amount of Aluminum matches the claimed range while the range for Mg falls inside the claimed range. The ranges of Fe, Ni, Ti, and Sn all overlap the claimed ranges. 
prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for Fe, Ni, Ti, and Sn would be obvious in light of the disclosed ranges in Okubo. 
With respect to whether the alloy is high-strength and has excellent corrosion resistance and thermal conductivity, these phrases are unclear, see 112(b) above. Nonetheless, Okubo is silent on these properties. Further, Okubo does not explicitly disclose where the tensile strength is 300 to 320 MPa and has a thermal conductivity of 140 to 160 W/m·K.
However, as noted above, Okubo discloses a patentably indistinct composition. Further, the MPEP notes that: “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (See MPEP 2112.01).
Thus, as Okubo discloses the composition, the properties applicant discloses and/or claims are necessarily present.

As to claim 7, Okubo discloses the composition noted in the rejection of claim 1 above. With respect to whether the alloy is high-strength and has excellent corrosion resistance and thermal conductivity, these phrases are unclear, see 112(b) above. However, as the composition is disclosed, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01 and claim 1 rejection above).



As to claim 8, Okubo discloses casting an aluminum wheel (Okubo, paragraph [0023]; see also Fig 2 where an aluminum wheel is an automotive part).

As to claim 9, Okubo does not explicitly disclose where the casting has a thickness of 0.38 mm or less. 
The MPEP notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04(IV)).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to cast any thickness including a thickness of 0.38 mm or less absent a showing that the claimed relative dimensions would not perform differently than the prior art device. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Okubo in view of Hwang et al. (US PG Pub 2016/0060731) hereinafter Hwang.
As to claim 3, Okubo discloses the composition noted in the rejection of claim 1 above. With respect to whether the alloy is high-strength and has excellent corrosion resistance and thermal conductivity, these phrases are unclear, see 112(b) above. However, as the 
Okubo discloses that in a melting furnace, the raw material is adjusted to have a desired composition of Al, Si, Mg and other elements is preferably adjusted to a temperature range of approximately 720 to 1100 ° C in a non-oxidizing atmosphere and melting to form a molten metal is performed (Okubo, paragraph [0017]). Okubo discloses a cleaning process where hydrogen gas and oxides (slag) contained in the molten metal are removed (Okubo, paragraph [0020]; thereby Okubo is disclosing removing impurities from the mixture). Okubo also discloses pouring and cooling as part of a casting process (Okubo, paragraph [0022]; where pouring out of the furnace meets the definition of tapping – removing molten metal from a furnace -- the mixture and producing an ingot). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges for melting temperature would be obvious in light of the disclosed range for melting temperature in Okubo. 

However, Okubo does not explicitly disclose heating the mixture for 4 to 5 hours. 
Okubo does teach that the elements must be melted to form a molten metal (Okubo, paragraph [0017]), Okubo is merely silent on how long the heating process must take place for this melting to occur. 
Hwang relates to an aluminum alloy, comprising: 4.0 to 10.0 weight % silicon (Si), 0.1 to 4.0 weight % magnesium (Mg), 0.1 to 1.0 weight % chromium (Cr), 0.05 to 1.0 weight % zinc (Zn), 0.05 to 1.0 weight % manganese (Mn), 0.01 to 1.0 weight % titanium (Ti), 0.001 to  ° C (Hwang, paragraph [0063]), adding silicon once the aluminum reaches a temperature of 850° C to 950° C (Hwang, paragraph [0064]). Hwang teaches that titanium (Ti), chromium (Cr), and manganese (Mn) may be added to the heated molten material and then completely melted by heating at a corresponding temperature for a predetermined period of time (Huang, paragraph [0065]). Huang teaches that this heating may be conducted in the range of 4 to 5 hours (Huang, paragraph [0065]). 
As Okubo and Hwang both relate to the methods of making similar aluminum alloys and Okubo instructs to melt the elements, a person of ordinary skill would naturally look to the art to determine how to best carry this out this method. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of heating 4 to 5 hours as taught by Huang to the method of making an Aluminum alloy as disclosed by Okubo thereby completely melting the metals such as titanium added to the alloy (Huang, paragraph [0065]).

	As to claim 4, while it is unclear what is meant by “correcting components”, see 112(b) above, Okubo does not explicitly disclose analyzing and correcting components of the mixture. 
	However, Hwang teaches performing an ingredient analysis of the melt (Hwang, paragraph [0066]). Hwang teaches that the ingredient analysis process may be conducted every time a new element is added (Hwang, paragraph [0070]). Hwang teaches that the amount of impurities present in the alloy is adjusted based on an outcome of the analysis (Hwang, paragraph [0067]; while it is unclear what is meant by “correcting components” this adjustment of impurities will be interpreted as meeting the claim limitations as Hwang is 
	As Okubo and Hwang both relate to the methods of making similar aluminum alloys and Okubo instructs adding a particular amount of different elements to the alloy, a person of ordinary skill would naturally look to the art to determine how to best carry this out this method and add the exact instructed amounts of each element. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of analyzing the ingredients every time a new element is added as taught by Hwang into the method of making an aluminum alloy disclosed by Okubo thereby combining prior art elements according to known methods to yield predictable results as a person of ordinary skill would readily appreciate the benefit of testing the composition after each addition and adjusting the additions to ensure that the desired composition was actually achieved (see MPEP 2141 (III)).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Okubo and Huang as applied to claims 3-4 above, and further in view of Green, John A.S.. (2007). Aluminum Recycling and Processing for Energy Conservation and Sustainability - 3.1.2 Technology Coverage. (pp. 33-66). ASM International hereinafter Green.

	As to claim 5, Okubo discloses blowing (bubbling) an inert gas such as nitrogen or argon to remove impurities in the molten metal (Okubo, paragraph [0021]). 
	However, Okubo does not explicitly state that the impurities are removed while floating on the surface of the mixture. 
	Green relates to aluminum recycling and processing (Green, title). Green teaches that in the case of ingot casting, when the alloying in complete, the melt is fluxed to remove impurities nitrogen and chlorine or carbon monoxide, argon, and chlorine though the metal (Green, pg. 39, left column, last paragraph). Green teaches that Fluxing removes the entrained gases and inorganic particulates by flotation to the metal surface and these impurities are skimmed off (Green, pg. 39, right column, first full paragraph). 
	As Okubo and Green both relate to aluminum processing, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of skimming the impurities off the top of the metal surface as taught by Green into the method of making an aluminum alloy as disclosed by Okubo, thereby carrying out the method in Okubo by removing the impurities from the molten metal and combining prior art elements according to known methods to yield predictable results (see MPEP 2141 (III)).

	As to claim 6, Okubo discloses removing impurities before the alloy is used in casting (Okubo, paragraph [0020]).
However, Okubo does not explicitly disclose filtering the impurities in a tapping outlet and a tapping channel during tapping of the mixture.
Green teaches that the molten aluminum is processed through an in-line filter to remove any oxides that may have formed (Green, pg. 39, right column, second full paragraph; where an in-line filter would have to be in the tapping outlet/channel in order to be in-line rather than in the furnace).
As Okubo and Green both relate to aluminum processing and Okubo already instructs the removal of impurities before casting, it would have been obvious to one of ordinary skill in the art at the time of filing to add a an in-line filter as taught by Green into the method of making an aluminum alloy as disclosed by Okubo, thereby removing any oxides that may have .

Claims 1-2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose (JP H07-197165 with provided Espacenet machine translation) hereinafter Ichinose.
As to claims 1 and 2, Ichinose discloses the composition in comparison to the claim limitations as shown in the table below.
	
Element
Claim 1 limitation
Claim 1 of Ichinose
Si
5 to 7 wt%
1.0 – 15 wt%
Fe
0.1 to 1.0 wt%
0.1 – 1.0 wt%
Mg
0.1 to 3.0 wt%
0.2 – 1.5 wt%
Ni
0.1 to 1.0 wt%
0.05 – 1.0 wt%
Ti
0.15 to 0.45 wt%
 less 0.3 wt% (Paragraph 17)
Sn
1.0 to 3.0 wt%
0.1 – 2.0 wt%
Aluminum
remainder
balance


The amount of Aluminum and Fe matches the claimed range while the range for Mg falls inside the claimed range. The ranges of Ni, Ti, and Sn all overlap the claimed ranges. 
	The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for Ni, Ti, and Sn would be obvious in light of the disclosed ranges in Ichinose. 

Ichinose does not disclose a specific example that meets the composition claim limitations, and appears to disclose tensile strength for the disclosed T6 tempered samples in the range of 35.0 Kgf/mm2 (343.2 MPa) to 45.6 Kgf/mm2 (447.2 MPa). 
Nonetheless, Ichinose is silent on these properties over the entire range. So Ichinose does not explicitly disclose where the tensile strength is 300 to 320 MPa and has a thermal conductivity of 140 to 160 W/m·K.
However, as noted above, Ichinose discloses a patentably indistinct composition. Further, the MPEP notes that: “Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (See MPEP 2112.01).
Thus, as Ichinose discloses the composition, the properties applicant discloses and/or claims are necessarily present.

As to claim 7, Ichinose discloses the composition noted in the rejection of claim 1 above. With respect to whether the alloy is high-strength and has excellent corrosion resistance and thermal conductivity, these phrases are unclear, see 112(b) above. However, as the composition is disclosed, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01 and claim 1 rejection above).

Ichinose discloses that an ingot is created by casting the molten aluminum alloy (Ichinose, paragraph [0021]; if an ingot is cast, there necessarily must be a die casting mold producing the casting). 

As to claim 9, Ichinose does not explicitly disclose where the casting has a thickness of 0.38 mm or less. 
The MPEP notes that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04(IV)).
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to cast any thickness including a thickness of 0.38 mm or less absent a showing that the claimed relative dimensions would not perform differently than the prior art device. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ichinose in view of Okubo.
As to claim 8, while Ichinose discloses casting (Ichinose, paragraph [0021]), it does not explicitly disclose casting an electronic device part or an automotive part. 
As noted above, Okubo relates to casting of similar aluminum alloys. Okubo discloses casting an aluminum wheel (Okubo, paragraph [0023]; see also Fig 2 where an aluminum wheel is an automotive part).
.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinose in view of Okubo and Huang.
As to claim 3, Ichinose discloses the composition of Aluminum alloy as addressed in the rejection of claim 1 above. Ichinose discloses that a melt of aluminum alloy is prepared (Ichinose, paragraph [0022]), but Ichinose does not disclose a method of preparing an aluminum alloy melt. 
As noted in the above rejection of claims 3-4, Okubo and Huang disclose a method of making a similar aluminum alloy. 
As Ichinose, Okubo, and Huang all relate to similar aluminum alloys and Ichinose instructs the creation of a melt of an aluminum alloy, one of ordinary skill would naturally look to the art to determine a method for carrying out the instruction of Ichinose. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the method of melting aluminum and the alloying elements taught by Okubo and Huang as well as the method of analyzing and correcting components as taught by Huang into the method of creating a melt of aluminum alloy disclosed by Ichinose thereby combining prior art elements according to known methods to yield predictable results as a person of ordinary skill would turn .

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ichinose, Okubo, and Huang as applied to claims 3-4 above, and further in view of Green.
	As to claims 5-6, Ichinose does not disclose floating the impurities by bubbling nitrogen or argon through the mixture and removing the impurities floated on a surface of the mixture nor filtering the impurities in a tapping outlet and tapping channel during tapping of the mixture. 
	As noted in the rejection of claims 5-6 above, the combination of Okubo, Huang, and Green disclose floating the impurities by bubbling nitrogen or argon through the mixture and removing the impurities floated on a surface of the mixture and filtering the impurities in a tapping outlet and tapping channel during tapping of the mixture. 
As Ichinose, Okubo, Huang, and Green all relate to similar aluminum alloys and Ichinose instructs the creation of a melt of an aluminum alloy, one of ordinary skill would naturally look to the art to determine a method for carrying out the instruction of Ichinose. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the method of floating the impurities by bubbling nitrogen or argon through the mixture as taught by Okubo and removing the impurities floated on a surface of the mixture as taught by Green and filtering the impurities in a tapping outlet and tapping channel during tapping of the mixture taught by Green into the method of creating a melt of aluminum alloy disclosed by Ichinose thereby combining prior art elements according to known methods to yield predictable results as a person of ordinary skill would turn to references such as Okubo, Huang, and Green to carry out the creation of an aluminum alloy melt (see MPEP 2141 (III)).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chen et al. (CN106191568) discloses an aluminum alloy for casting including 7.5-9.0 % of Si, 1.0-1.4 % of Cu, 0.3-0.5 % of Mg, 0.5-0.8 % of Mn, 0.5-0.7 % of Zn, 0.5-3.0 % of Sn, 0.3-0.6 % of Fe, 0.3-1.0 % of V, 0.05-0.20 % of Ti, 0-0.15 % of Pb and 0-0.5 % of Ni.
GB481571 discloses an alloy containing 7-20 percent of silicon, 0.3-3 percent of tin, if desired, 0.1-2 percent of magnesium or 0.5-3 percent of zinc or both, and the balance aluminium.
Masakatsu et al. (CA2454509A1) discloses an aluminum alloy containing 0.3 -12.5 Si, 0.01 – 1% Fe, 0.1 – 6% Mg, 0.005 – 1% Ni, 0.001 – 1 % Ti, 0.01 – 1 % Sn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733